Citation Nr: 9912880	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
ulcers and a lump of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability, to include ulcers or a lump of the left lower 
extremity, resulting from or caused by VA medical or surgical 
treatment, hospitalization, or examination.

2.  There is no competent evidence of record which shows that 
there is any disability which is the result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. 
§ 1701(3)(A), and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for ulcers and a lump of the left lower 
extremity is not well grounded.  38 U.S.C.A. §§ 1151, 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has ulcers and a lump on his 
left lower extremity as a result of treatment at a VA 
facility from June 22, 1977, to August 22, 1977.  After a 
review of the record, the Board finds that the veteran has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim of entitlement to compensation pursuant to 
38 U.S.C. § 1151 for ulcers and a lump of the left lower 
extremity is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of § 1151 
would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show additional disability as a prerequisite 
to establishing entitlement to compensation pursuant to 
§ 1151, and that there be some etiological connection between 
the additional disability and VA treatment.  As the evidence 
does not show that the veteran has any additional disability 
which resulted from or was caused by his VA treatment, or 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, the Board finds that the veteran 
does not meet the more liberal criteria of § 1151, in effect 
prior to October 1, 1997, nor does the veteran meet the more 
stringent criteria of § 1151 in effect subsequent to October 
1, 1997.  As the superseded version of § 1151 is more 
beneficial to the veteran, any analysis under the amended 
§ 1151, in effect subsequent to October 1, 1997, is 
unnecessary.  Therefore, the Board finds that the failure to 
inform the veteran of the provisions of the amended statute 
is not prejudicial to the veteran.

In this case, the determinative issues presented by the claim 
are whether the additional disability of ulcers or a lump on 
the left lower extremity resulted from the treatment by VA.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the medical evidence fails to show any competent 
evidence that shows that the veteran has any additional 
disability or aggravation of disability as a result of VA 
hospital care, medical or surgical treatment, examination, or 
rehabilitation services.

The evidence shows that the veteran was treated at a VA 
facility from June 22, 1977, to August 22, 1977.  The veteran 
had a long history of degeneration of the left knee joint, 
with a diagnosis of subacute osteomyelitis of the left 
patella.  The veteran had pain on ambulation.  The veteran 
underwent an exploration and excision of the left patella on 
June 30, 1977.  He did well post-operatively, with no 
evidence of wound infection.  Pathology report showed left 
patellar myelitis, subactue.  The veteran began ambulation 
ten to fourteen days after surgery.  He had a normal range of 
motion of the left knee.  His condition upon discharge was 
improved.  During that hospital admission, the veteran also 
had ulceration of the popliteal area of the left leg, 
probably due to cast sensitivity with Staph aureus and beta 
hemolytic Strep organism.  Postoperatively, the veteran had a 
posterior splint placed, which caused an ulceration of the 
popliteal fossa.  There were two areas of marked ulceration, 
with drainage.  Debridement of the posterior left knee 
ulceration was performed on August 8, 1977, and August 19, 
1977.  The veteran was treated with Keflex, Staph Toxoid, and 
Silvadene Cream.  Upon discharge, the area had cleared up 
except for a small two centimeter by three centimeter area 
which seemed to be healing well.  During that admission, the 
veteran was also diagnosed with folliculitis of the posterior 
neck and left jaw and psoriasis of the right and left mastoid 
area.

A VA hospital summary dated from September 22, 1977, to 
October 11, 1977, hows that the veteran stated on admission 
that he had fallen in the parking lot at a private hospital, 
injuring his left knee, which was some weeks postoperative.  
On admission he had some swelling and ecchymosis of the left 
knee area, as well as the left calf area.  There was pain on 
palpation of the left knee.  The veteran had an obvious 
fascia deformity of the left knee.  The examiner provided an 
assessment of a rupture of the quadriceps fascia of the left 
knee.  There was a positive Homans' sign, with marked 
swelling and erythema of the left posterior calf.  This was 
treated with Heparin.  The veteran had a steady progressive 
course and upon discharge there was no further therapy or 
medication for the problem.  He did not need to see a private 
physician for the problem.  The veteran was diagnosed with 
thrombophlebitis of the left leg, secondary to trauma.

A July 11, 1987, private physician's report notes peripheral 
varicosities bilaterally in the knees.  A January 22, 1991, 
report shows some deep lesions on the left legs, which had 
been present for some time.  They seemed to be getting a 
little better.  The examiner diagnosed deep folliculitis of 
the left lower leg.  A February 6, 1991, report shows that 
the veteran's legs felt a little bit better.  The lesions on 
his legs seemed to be filling.  There was not nearly as much 
erythema.  An April 6, 1991, report shows that the lesions 
had not cleared, but they did seem a little better.  Deep 
lesions were still noted on the legs.  A July 9, 1991, report 
shows that the veteran said that he was feeling better.  The 
lesions on his legs got a lot better while he was taking 
Keftabs, but did not completely clear.  There was no 
abdominal tenderness or ankle edema.  The lesions were still 
noted on the left leg, but they did not seem as deep or as 
erythematous.  The examiner diagnosed folliculitis of the 
left leg.  An April 17, 1992, report shows that the ulcers on 
his legs seemed to have flared up again.  There were 
superficial, widely scattered ulcerations on both lower legs.  
The examiner diagnosed chronic recurrent folliculitis of the 
left leg.

An October 27, 1997, VA medical report shows that the veteran 
complained of a vague lump he felt in the left lower 
extremity, which was very occasionally tender.  Physical 
findings revealed a soft, lipomatous mass felt in the lateral 
aspect of the lower leg, measuring about 1.5 centimeters in 
greatest diameter, which was nontender.  No signs of 
inflammation were noted.  The examiner provided an impression 
of probably lipoma versus deep varicosity, and advised the 
veteran to call or return if it got worse or bigger or caused 
more pain.

A December 30, 1997, VA medical report notes that an 
ultrasound mass of the left lower leg provided "R/O cystic 
vs solid mass."  Over the calf support stockings were 
provided.

A March 31, 1998, VA medical report notes that the veteran 
had a long history of soft edema of the left lateral lower 
leg.

An August 1998, VA housebound or aid and attendance 
examination diagnosed venous stasis of the legs.

The veteran has alleged that he has an additional disability 
of ulcers and a lump of the left lower extremity from 
treatment provided to him by VA from June 22, 1977, to August 
22, 1977.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).

The medical evidence of record does not show that the 
veteran's treatment at a VA facility from June 22, 1977, to 
August 22, 1977, resulted in any additional disability or 
aggravation of disability.  The evidence shows that the 
veteran was treated for ulcers on the left lower extremity 
secondary to cast sensitivity, the cast having been placed 
subsequent to an excision of the left patella.  However, the 
evidence shows that at the time of discharge, the ulcers had 
cleared except for a small two centimeter by three centimeter 
area which appeared to be healing well.  There is no current 
medical evidence which shows ulcers, or any residual 
disability of ulcers, of the left lower extremity.  The 
current medical evidence shows a lipomatous mass in the 
lateral aspect of the left lower leg, which was occasionally 
tender, diagnosed as probably a lipoma versus a varicosity.  
The veteran is also diagnosed with venous stasis of the legs.  
He has been issued over the calf support stockings for "R/O 
cystic vs solid mass" of the left lower leg.  He has also 
been diagnosed with a history of soft edema of the left lower 
lateral leg and folliculitis of the left leg, as well as 
superficial varicosities.  However, the competent medical 
evidence of record does not show that any of these diagnoses 
is in any way related to the veteran's treatment at a VA 
facility from June 22, 1977, to August 22, 1977, nor does any 
competent evidence of record show that any of these 
conditions is in any way the result of VA treatment.

As there is no current medical evidence which shows that the 
veteran has any additional disability or aggravation of 
disability as a result of or caused by any VA treatment, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the May 1998 statement of the case and in the above 
discussion.  The Board specifically notes that in order to 
advance a well-grounded claim on this issue, the veteran must 
present competent medical evidence showing some additional 
disability of ulcers or a lump of the left lower extremity 
has resulted from his VA treatment.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
ulcers and a lump of the left lower extremity is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

